Hartwell, J. :
The defendant’s title by deed from Kekuanaoa, dated in 1850, does not necessarily conflict with the plaintiff’s title by Royal Patent dated in 1855, although if there were any conflict, the latter would prevail. But on hearing the evidence of the surveyor, Kalama, who explained his mode of making the survey in clear and exact terms, and on noting that the bounds mentioned in the later deed are of a more fixed and permanent nature, being natural landmarks like rocks, than in the earlier deed which refers for several of its bounds merely to adjoining taro patches, X have no hesitation in *249finding that Kalama’s survey has ascertained the true limits of the plaintiff's lot. The evidence also satisfies me that the plaintiff’s strawberry bed, of the value of $100, without deducting cost of cultivation and selling crop, and also the trees, were destroyed by the defendant. The evidence is somewhat unsatisfactory as to whether the plaintiff or his father planted the trees, or whether they were set out by another person, not connected with them. The line of boundary fell in this line of trees. The defendant at best had only the rights of an adjoining tenant in a partition wall, and he is liable in trespass for destroying the trees without the plaintiff's consent. His conduct in refusing the use of his deed to the surveyor Kalama shows that he was not confident of his own title. There was no evidence of the shill or experience possessed by the surveyor Pease. The evidence is not sufficiently exact concerning the measure of damage to enable me to assess it at the full extent of the testimony, but I am satisfied that damage' was caused to the strawberries and to the plaintiff’s interest in the trees, to the extent of $100. My judgment then is for the plaintiff, and I assess the damages at $100, with costs.